Citation Nr: 1744728	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  09-23 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine, L4-L5, from May 5, 2006 to May 3, 2017.

4.  Entitlement to a rating in excess of 40 percent for DJD of the lumbar spine from May 3, 2017.

5.  Entitlement to service connection for gastroenteritis (also claimed as irritable bowel syndrome).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2014 decision, the Board denied entitlement to service connection for bilateral knee disorders and an increased rating for DJD of the lumbar spine.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision, vacating the Board's decision in part and remanding the case.  In March 2017 the Board remanded these issues for additional development.

In March 2016 the Board remanded the issue of entitlement to service connection for gastroenteritis (also claimed as irritable bowel syndrome) for additional development.

The issue of entitlement to service connection for gastroenteritis (also claimed as irritable bowel syndrome) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence shows that the Veteran's right knee disability is related to her service-connected right foot disability.

2.  The probative evidence shows that the Veteran's left knee disability is related to her service-connected right foot disability

3.  Prior to May 3, 2017, DJD of the lumbar spine, L4-L5, was manifested by painful motion with forward flexion greater than 30 degrees.

4.  For the entire appeal period, the evidence shows no ankylosis of the spine, favorable or unfavorable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, diagnosed as DJD and patellofemoral syndrome, are met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left knee disability, diagnosed as DJD and patellofemoral syndrome, are met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  Prior to May 3, 2017, the criteria for a rating in excess of 20 percent for DJD, lumbar spine, L4-L5, are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).  

4.  The criteria for a rating in excess of 40 percent for DJD, lumbar spine, L4-L5, are not met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disability.  38 C.F.R. § 3.310.

Evidence shows that the Veteran has been diagnosed with bilateral knee disabilities during the appeal period, including patellofemoral DJD and patellofemoral syndrome.  The Veteran contends that her currently diagnosed right and left knee disabilities either had their onset in service and have continued to the present, or are caused or aggravated by her service-connected right foot disability and/or DJD of the lumbar spine.

The Board finds that the evidence supports the Veteran's contention that the service-connected foot disability caused an altered gait that, in turn, caused or aggravated her knee disabilities.

Medical History

The Veteran had surgery on her right foot in August 2004 and again in June 2005.  Service connection is in effect for the disabilities that led to these surgeries and their residuals.  A May 2005 VA podiatry record analyzed the Veteran's gait as: "Antalgic secondary [to] pain; Absent right hallux purchase throughout gait with bowstringing of the extensor tendon noted." 

In April 2006, a private physical therapy treatment record noted her gait had been abnormal since her second operative procedure on her right foot.  She reported that she began experiencing knee pain after beginning post-surgical physical therapy for her right foot.  The physician diagnosed "recent increasing right knee pain, probably on the basis of an abnormal gait."  The Veteran filed her service connection claim for knee disabilities in May 2006.

In September 2006 a private provider saw the Veteran for callouses and stated: "The callouses on her feet are the result of her altered gait which developed secondary to the correctional foot surgery.  This will be an ongoing chronic problem for her."  A private treatment record in December 2006 noted antalgic gait.

At a March 2007 VA examination for the spine, the Veteran reported that she had "been told in the past that she has an antalgic gait that she related to her feet, knees, and back."  In March 2007, a VA examiner found her gait to be apropulsive.  A June 2007 letter from her private primary care provider Dr. H. stated: "She has well documented chronic problems of moderately severe DJD involving her cervical and lumbar spine and knees."  A September 2007 VA treatment record showed the Veteran sought treatment for swelling in both knees.  She denied injury to her knees and the treatment record stated: "problem due to her right bunion surgery that had to be repeated."

Treatment records continued to note abnormal gait.  See December 2011 VA treatment records; August 2013, September 2013, December 2013 private orthopedic treatment records.

Analysis

The record contains two medical opinions finding that the Veteran's current bilateral knee disabilities were caused or aggravated by altered gait as a result of her service-connected right foot disability (right hallux limitus/extensus status post bunionectomy and DJD of the right first and second metatarsophalangeal joints).

In an August 2015 letter, the Veteran's primary care provider Dr. V. stated that the Veteran had been under his care since October 2010 and "her right foot disability can be considered severe due to past and current antalgic gait and history of multiple surgeries for correction.  It is likely that this has put additional pressure on both knees and her back contributing to declining function."  Treatment records show that Dr. V. treated her for chronic arthritic knee pain with injections.  This opinion is based on experience treating the Veteran for years and provides a rationale for its conclusion.  Moreover, it is consistent with medical evidence in 2006 and 2007, made close in time to the onset of the Veteran's current knee symptoms and the filing of her claim for service connection.  Thus, the Board finds this opinion is probative.

In May 2017, a VA examiner [D.S.] opined, "From reviewing the Veteran's history [and] observing her gait, her service-connected right foot [condition at] least as likely as not aggravated her bilateral knee condition (patellofemoral disorder)."  The examiner's rationale cited to the August 2015 letter from Dr. V. that "chronic antalgic gait has added extra stress to her knees" and a 2008 letter from private provider Dr. H. that "right knee problems associated with recent right foot big toe surgery."

The rationale for D.S.'s opinion essentially just paraphrases and adopts the statements of Dr. V. and Dr. H. without any additional analysis.  Further, the May 2008 letter from Dr. H. does not actually associate right knee problems with the toe surgery, but rather states: "She has well documented chronic problems of moderately severe DJD involving her cervical and lumbar spine and knees."  Separately, in another paragraph, Dr. H notes: "She has had surgery on her (R) great toe by Kaiser Orthopedics but has continued to have pain and residual problems post surgery."  The Board finds that D.S.'s opinion does not support its conclusion with an analysis that the Board can consider and weigh against contrary opinions and therefore is not probative.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record also contains two medical opinions finding that the bilateral knee disabilities are not caused or aggravated by the Veteran's right foot disability.

In May 2013, a VA examiner provided exhaustive documentation of the Veteran's medical history and then opined:

[T]he current minimal patellofemoral DJD is most likely secondary to aging and an active lifestyle.  Current examination also documented normal gait during ambulation without any shift in center of gravity to contribute to excessive stressful forces to be applied to either knee, thus there is no mechanism for the service-connected [lumbar spine or right foot] to cause or aggravate the current minimal DJD of the patellofemoral compartment.

This rationale relies entirely on the absence of an abnormal gait at the May 2013 examination to reject the theory that the Veteran's service-connected right foot disability affected her gait and caused right knee disabilities.  In focusing solely on the finding of normal gait at one VA examination, the examiner failed to account for the numerous incidents of abnormal gait resulting from right foot disability present in the record since May 2005.  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This opinion also fails to address the opinion of the Veteran's treating provider that her abnormal gait contributed to her knee disabilities.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124.  The Board finds that the May 2013 opinion is based on an incomplete factual premise and supported by an inadequate rationale and therefore is not probative.

In May 2017 a VA examiner [J.M.] opined that the Veteran's bilateral knee disabilities are less likely than not proximately due to or the result of her service-connected right foot condition.  The rationale for this opinion is: "Veteran reported longterm chronic knee problems far before she had limitation due to her foot toe problems, therefore it is less likely as not that veteran's bilateral knee condition was caused by or the result of her service-connected right foot condition."

The medical evidence shows an absence of reported complaints or treatment of knee symptoms between 1993 and April 2006.  In April 2006, the Veteran reported that she began experiencing right knee pain one week after beginning physical therapy for her right foot following surgery.  As summarized above, the service-connected right foot disability and surgical interventions predate April 2006.  The Board finds that J.M.'s opinion is not probative because it is based on the inaccurate factual premise that current knee symptoms predated right foot symptoms.  Reonal, 5 Vet. App. at 461.

As the only probative medical opinion evidence of record supports a finding that the Veteran's service-connected right foot disability caused an abnormal gait that, in turn, caused her bilateral knee disabilities, the Board grants service connection for right and left knee disabilities.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  "Although pain may cause a functional loss, pain itself does not constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (emphasis in original).  Painful motion is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran asserted in her February 2008 notice of disagreement (NOD) and a June 2017 submission that this claim should be evaluated under "old criteria."  The Veteran was notified by letter in July 2002 that her rating for service-connected DJD of the lumbar spine was increased from 10 to 20 percent, effective April 13, 2001.  The Veteran did not file a notice of disagreement with the rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b).  Thus, the July 2002 rating decision became final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1105.  The most recent revision of the criteria for evaluating spinal disorders became effective September 26, 2003.  The Veteran filed the current claim for an increased rating on May 5, 2006; thus the old criteria are not for application in this appeal.

Diagnostic Code 5242 evaluates lumbosacral strain with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Spinal disabilities may alternately be rated under DC 5243, if intervertebral disc syndrome (IVDS) is present.  38 C.F.R. § 4.71a, DC 5243.  The Veteran does not contend, and the record does not show, a diagnosis of IVDS of the thoracolumbar spine.  Thus, a rating is not available under DC 5243.

May 5, 2006 to May 3, 2017

The Veteran's DJD, lumbar spine, L4-L5, is rated 20 percent disabling under 38 C.F.R. § 4.71a, DC 5242, prior to May 3, 2017.  The appeal period for this increased rating claim begins the date of receipt of claim: May 5, 2006.  As explained below, the Board finds a higher rating is not warranted.

To warrant a rating in excess of 20 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.

There is no evidence of ankylosis at any time during the appeal period, and the December 2014 VA examiner affirmatively found no ankylosis.

The record contains five measurements of forward flexion during this period.  In March 2007 it was 90 degrees and there was no pain on movement and no change with repetitions.  In May 2013 it was 70 degrees, including after three repetitions.  In September 2014 it was at 40 degrees, including after 10 repetitions.  In October 2014 it continued to be at 40 degrees.  In December 2014 it was 70 degrees.

The Veteran experiences flare-ups of her back pain that reduce her range of motion.  See treatment records dated in December 2006 (noting painful and reduced (degree unspecified) lumbar spine range of motion); September 2009 (limited ROM (degree unspecified) due to pain).  However, the preponderance of the evidence shows that even during flare-ups, forward flexion is not limited to 30 degrees or less.

The record contains one measure of forward flexion during a flare-up.  VA treatment records show that in August 2014 she had an acute flare-up after yard work with pain at 8.5/10.  The nurse's note stated "she is here with significant pain which is a change from her normal chronic low back pain which she normally deals with very well."  She was prescribed a Prednisone burst and physical therapy consult and was instructed to return in 30 days if symptoms did not improve.  In September 2014 she was still improving slowly to baseline level.  Her pain worsened with forward flexion but she could bend to 40 degrees, and there was no change with 10 repetitions.  She was prescribed a "goal of decreasing low back pain to 7/10 at worst to allow increased ease with forward bending activities to 50 degrees."  This goal was to be met in six to eight weeks.  By October 2014 she was back to baseline (5.5/10).  She "still [was] unable to forward flex without significant pain" and her range of motion was "still only to about 40 degrees."

At her December 2014 VA examination she reported flares occurring more often than in the past; about three to four times a year, each lasting about a week with pain at 8-9/10.  Earlier in the appeal period, in September 2006, the Veteran had a flare-up of acute and ongoing low back pain and was unable to work for two days.  At the March 2007 VA examination she reported a three-week flare-up in November 2006 and missing four days of work, but denied incapacitating episodes.  In June 2007 she was advised to avoid heavy lifting, straining, and repetitive bending because it exacerbated back pain.  In her January 2008 NOD, she reported she missed more than four days of work in four months.

The only evidence supporting a finding of forward flexion limited to 30 degrees or less is an August 2015 letter from Dr. V. and the Veteran's lay evidence.

Dr. V. stated that episodic flares of back pain limit the Veteran's flexion to 30 degrees or less and that has been the case since before he began treating her in October 2010.  However, none of this provider's treatment records show any measurements of lumbar spine flexion, and she does not appear to have been treated by him during a flare-up.  His opinion does not explain how he knew her flexion was limited to that degree, or how he knew the degree of limitation before he began treating the Veteran.  Without a rationale to support this opinion, the Board finds it to be of little probative value.  Stefl, 21 Vet. App. at 124.

The Veteran wrote in a June 2017 submission:

My lumbar spine did not suddenly worsen on the date of the [May 3, 2017] VA examination and the medical evidence prior to that date clearly shows I was experiencing the symptoms consistent with a 40 percent evaluation prior to that date.  VA treatment records August through October 2014 noted during a painful flare-up of low back pain that I could not forward flex at all without experiencing significant pain.

(Emphasis in original.)  As discussed above, the VA treatment records dated from August through October 2014 show forward flexion reduced to 40 degrees during the painful flare-up.  However, contrary to the Veteran's assertion they do not show that she could not flex at all, nor do they show that she was limited to 30 degrees flexion, as required for a 40 percent rating.

The Veteran is receiving more than the minimum compensable rating for functional loss due to painful motion that is otherwise not compensable under the rating criteria.  As the Veteran's limitation of the lumbar spine does not approximate 30 degrees or less of flexion, or ankylosis of the entire thoracolumbar spine, the Board finds that the functional loss does not meet the requirements for a 40 percent disability rating during this stage.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).  In a recent nonprecedential memorandum decision, the Court affirmed the Board's denial of a higher schedular disability rating in an increased rating thoracolumbar spine appeal when, as here, the Board considered evidence of functional loss due to pain and concluded that such functional loss did not meet the requirements for the next higher disability rating.  Farr v. Shulkin, No. 16-0433, 2017 U.S. App. Vet. Claims LEXIS 768, at *3 (May 25, 2017).

The preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent before May 3, 2017.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

From May 3, 2017

Effective May 3, 2017, the Veteran's DJD of the lumbar spine is rated 40 percent disabling under 38 C.F.R. § 4.71a, DC 5242.  A higher rating is only available for unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

The Veteran does not contend, and the evidence does not show, any ankylosis of the spine.  Indeed, at the May 3, 2017 examination, the Veteran's forward flexion was measured at 20 degrees and the examiner affirmatively stated there is no ankylosis of the spine.  Thus, the criteria for a rating in excess of 40 percent are not met.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Service connection for a right knee disability, diagnosed as DJD and patellofemoral syndrome, is granted.

Service connection for a left knee disability, diagnosed as DJD and patellofemoral syndrome, is granted.

Prior to May 3, 2017, a rating for DJD of the lumbar spine in excess of 20 percent is denied.

A rating for lumbar strain in excess of 40 percent is denied.


REMAND

In March 2016 the Board remanded the issue of entitlement to service connection for gastroenteritis (also claimed as irritable bowel syndrome), directing the AOJ to "Schedule the Veteran for a new VA examination, if possible, with a gastroenterology specialist."

In March 2017, a VA nurse practitioner completed an Intestinal Conditions Disability Benefits Questionnaire, stating: "Previous Lower GI Series Xrays or ultrasound diagnostic of intestinal adhesions from previous surgeries would link many of [the Veteran's] current complaints as well as a history of past complaints.  Veteran states she has not seen a GI specialist which would be very helpful to diagnose and effectively treat/prevent current symptoms."  This examiner was unable to opine on direct service connection, onset, or aggravation without resorting to mere speculation.  The examiner identified relevant past tests that would have been helpful in determining whether the current disability was a residual of hysterectomy and oophorectomy; however, he did not explain why speculation was required to opine on direct service connection, secondary service connection to psychiatric disability, or aggravation by service-connected disabilities.

The record contains a May 2017 Deferred Rating Decision that states: "This case is not ready to rate per BVA Remand . . . the requested VAMC did not have a gastroenterologist as requested by the Board.  Please resend the medical opinion request and acquire the appropriate specialist to conduct the medical opinion."  

Compensation and Pension Exam Inquiries in the record show that Minneapolis, St. Cloud, Omaha, and Tomah VA Medical Centers (VAMCs) do not have gastroenterologists, but in May 2017 an examination was requested at Fargo VAMC.  However, it appears no such examination took place and the AOJ inexplicably returned the appeal to the Board without resolving the problem noted in the Deferred Rating Decision.

In an Informal Hearing Presentation, the Veteran's representative raised the argument that, due to the foregoing, there has not been substantial compliance with the Board's prior remand.  The Board agrees and finds that a remand is necessary in order to attempt to provide the Veteran with an examination by a gastroenterologist and to obtain adequate opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a gastroenterology specialist, if possible, to determine whether any current gastrointestinal disability is related to service or a service-connected disability.  Document all efforts to accomplish this directive, including any use of contractors.  If options are exhausted and this cannot be accomplished, that outcome should be documented in the claims file.

The examiner should review the claims file and note such review in the report.  All appropriate tests and studies should be conducted.  The examiner should:

a)  Identify all GI disabilities found to be present at any time since May 2006.

b)  For each identified GI disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability:

1.  Had its clinical onset during service (October 1972 to September 1992), or is related to an in-service disease or injury, to include diagnosis of gastroenteritis and GI symptoms recorded in the service treatment records.

2.  Is caused or aggravated by her service-connected:

a.  Depressive disorder, to include any required medications.  Please consider the May 2013 DBQ completed by the Veteran's primary care provider.
b.  Residuals of hysterectomy and oophorectomy.
The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  If the examiner cannot provide an opinion without resort to speculation, then he or she must explain why speculation would be required in this case (e.g., the determination is beyond the scope of current medical knowledge).  If there is insufficient evidence within the claims file, the examiner must identify relevant tests, specialist opinion, or other information needed to provide the requested opinion.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


